Exhibit 10.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into effective as of March 4, 2015 by and among INDEPENDENCE
CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and also being known as
the “Administrative Borrower”), the Lenders party hereto and CIT FINANCE LLC
(“CIT”), as Administrative Agent and Collateral Agent (in such capacities,
“Agent”), as Issuing Bank and as Swingline Lender.

WITNESSETH:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 5, 2014 by and among ICD, each of ICD’s domestic Subsidiaries
identified on the signature pages thereof or becoming a “Borrower” by joinder
thereto (together with the Administrative Borrower, the “Borrowers”), the
Lenders and CIT, as Agent and Swingline Lender (as amended, supplemented,
revised, restated or otherwise modified from time to time, the “Credit
Agreement”), Borrowers obtained commitments for a revolving loan credit facility
in an aggregate principal amount of up to $155,000,000; and

WHEREAS, Borrowers have requested certain modifications to the Credit Agreement,
and Agent and the Lenders have agreed to the modification of certain provisions
contained in the Credit Agreement upon the terms and conditions hereafter set
forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1. Definitions. All capitalized terms not defined herein shall have the
meanings given to such terms in the Credit Agreement.

Section 2. Amendments to Credit Agreement. Effective as of the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

2.1. The definition of “Eligible Completed Drilling Rigs” set forth in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
sub-clauses (n) and (o) thereof in their entirety to provide as follows:

“(n) which, as of the date of determination, constitutes a fully constructed and
operable Rig that has not at any time actually commenced the drilling of a well
under a daywork drilling contract (unless such Rig has not commenced drilling
because the applicable customer party to such daywork drilling contract is
paying Borrower a standby rate in an amount that reasonably approximates the
expected margin Borrowers would earn under a market-rate daywork drilling
contract as confirmed pursuant to documentation acceptable to Agent).”

 

1



--------------------------------------------------------------------------------

“(o) which has at any time been deployed under a daywork drilling contract but,
during the ninety (90) consecutive day period immediately preceding the date of
determination has not been deployed under such a contract (unless such Rig has
not been deployed because the applicable customer party to such daywork drilling
contract is paying Borrower a standby rate in an amount that reasonably
approximates the expected margin Borrowers would earn under a market-rate
daywork drilling contract, as confirmed pursuant to documentation acceptable to
Agent) and (i) has not been under repair or upgrade during such period or
(ii) is not subject to a contract providing for its deployment during the ninety
(90) day period immediately following the date of determination;”

2.2. Section 6.11(c) is hereby amended and restated in its entirety to provide
as follows:

“(c) Rig Utilization Ratio. The Borrowers will maintain a Rig Utilization Ratio,
measured for the six-month period ending as of the last day of each calendar
month, beginning with the calendar month ended January 31, 2015, of no less than
the correlative percentage indicated:

 

Calendar Month

   Rig Utilization Ratio  

January 31, 2015

February 28, 2015

March 31, 2015

April 30, 2015

May 31, 2015

June 30, 2015

July 31, 2015

August 31, 2015

September 30, 2015

October 31, 2015

November 30, 2015

December 31, 2015

     60 % 

January 31, 2016

February 29, 2016

March 31, 2016

April 30, 2016

May 31, 2016

June 30, 2016

July 31, 2016

August 31, 2016

September 30, 2016

October 31, 2016

November 30, 2016

December 31, 2016

     70 % 

January 31, 2017, and the last day of each calendar month thereafter.

     80 %” 

 

2



--------------------------------------------------------------------------------

Section 3. Ratification and Further Assurances.

3.1. Each Loan Party confirms that all of its obligations under the Loan
Documents (as amended by this Amendment) are in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Each Loan Party further confirms that the
term “Obligations”, as used in the Credit Agreement, shall include all
Obligations of the Loan Parties under the Credit Agreement (as amended by this
Amendment), any promissory notes issued under the Credit Agreement and each
other Loan Document.

3.2. Each Loan Party agrees that at any time and from time to time, upon the
written request of Agent, each Loan Party will execute and deliver such further
documents and do such further acts and things as Agent may reasonably request in
order to effect the provisions of this Amendment.

Section 4. No Waiver. Except as expressly set forth in this Amendment, nothing
contained in this Amendment, or any other communication between or among Agent,
Lenders and any Loan Party, shall be construed as a waiver by Agent or Lenders
of any covenant or provision of the Credit Agreement, the other Loan Documents,
this Amendment or any other contract or instrument between or among any Loan
Party, Agent and/or Lenders, or of any similar future transaction and the
failure of Agent and/or Lenders at any time or times hereafter to require strict
performance by any Loan Party of any provision thereof shall not waive, affect
or diminish any right of Agent and/or Lenders to thereafter demand strict
compliance therewith. Nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect Agent’s or any Lender’s right at any time to exercise any
right, privilege or remedy in connection with the Credit Agreement or any other
Loan Documents, each as amended hereby, (ii) except as expressly provided
herein, amend or alter any provision of the Credit Agreement or any other Loan
Documents or any other contract or instrument, or (iii) constitute any course of
dealings or other basis for altering any obligation of any Loan Party under the
Credit Agreement or any other Loan Documents or any right, privilege or remedy
of Agent or any Lender under the Credit Agreement, any other Loan Documents or
any other contract or instrument. Agent and Lenders hereby reserve all rights
granted under the Credit Agreement, the other Loan Documents, this Amendment and
any other contract or instrument between or among any Loan Party, Agent and
Lenders, each as amended hereby.

Section 5. Representations and Warranties. Each Loan Party represents and
warrants (both immediately before and after giving effect to this Amendment,
including any transaction to be consummated contemporaneously with the First
Amendment Effective Date) to Agent and Lenders the following: (i) there does not
exist any Default or Event of Default that is continuing, (ii) each Loan Party
is individually, and the Loan Parties as a whole, are, Solvent, and (iii) all
other representations and warranties contained in the Loan Documents (and this
Amendment shall constitute a “Loan Document” for all purposes) are true and
correct in all material respects (except representations and warranties which
are already qualified by a materiality standard, which representations and
warranties are true and correct in all respects) on and as of the date hereof
and the First Amendment Effective Date as though made on and as of such date (or
to the extent that such representations and warranties relate solely to an
earlier date, on and as of such earlier date), (iv) each Loan Party is in good
standing under the laws of its jurisdiction of incorporation or organization, as
applicable, and is qualified to do business in each other jurisdiction in which
the failure to be so qualified could reasonably be expected to result in a
Material

 

3



--------------------------------------------------------------------------------

Adverse Effect, (v) no amendment, modification or other change has been made to
(a) the certificate of incorporation, certificate of limited partnership, or
comparable organizational document, or (b) the bylaws, regulations, operating
agreement or similar governing document of any Loan Party since the Effective
Date, (vi) the outstanding principal balance of the Loans is $37,122,414.31 as
of the date hereof (without giving effect to unapplied collections), (vii) the
recitals hereto are true and correct and (viii) except as contemplated by this
Amendment, no Lender will receive, or have the right to charge or collect, any
fee, interest or other amount (beyond the reimbursement of attorneys’ fees and
beyond the right to interest under the Credit Agreement as in effect on the
First Amendment Effective Date) as result of its or their consent to this
Amendment.

Section 6. Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the satisfaction of the following conditions precedent (the
date on which the conditions have been satisfied or waived in writing by Agent
being the “First Amendment Effective Date”), with any documentation set below
being in form, substance and results acceptable to Agent at its sole option. The
determination as to whether each condition has been satisfied shall be made by
Agent.

6.1. Each Loan Party and each Lender shall have duly executed and delivered this
Amendment;

6.2. The Loan Parties shall have paid to Agent, for the ratable benefit of
Lenders party hereto, on or before the date hereof an amendment fee in the
amount of $155,000, which amendment fee shall be deemed fully-earned and
non-refundable as of the date hereof;

6.3. The Loan Parties shall have paid to Agent all expenses (including
reasonable attorneys’ fees) owed to or incurred by Agent or Lenders arising in
connection with the Loan Documents or this Amendment; and

6.4. Agent shall have received such other documents and instruments as Agent or
any Lender may reasonably request.

The Loan Parties shall be deemed to represent and warrant to Agent and Lenders
that each of the foregoing conditions have been satisfied upon the release of
their respective signatures to this Amendment; provided, however, that if the
other conditions precedent herein have been satisfied, Agent shall be
irrevocably authorized by each Loan Party and each Lender to make at Agent’s
election (and without any further deliverables being made to Agent) a Loan on
behalf of Borrowers to pay any fees and expenses contemplated above
contemporaneously with the First Amendment Effective Date. All fees and other
amounts payable in connection with this Amendment shall be non-refundable and
fully earned upon Agent’s, or such Lender’s, as applicable, receipt of such fees
or amounts (or the making of a Loan for the payment thereof.

Section 7. Miscellaneous.

7.1. Except as expressly provided in this Amendment, (i) the Credit Agreement
shall continue in full force and effect, and (ii) the terms and conditions of
the Credit Agreement are expressly incorporated herein and ratified and
confirmed in all respects. This Amendment is not intended to be or to create,
nor shall it be construed as, a novation or an accord and satisfaction. From and
after the First Amendment Effective Date, references to the Credit Agreement in
each Loan Document shall be references to the Credit Agreement as amended
hereby. The Lenders party hereto hereby direct and instruct Agent to execute and
deliver this Amendment and all documents to be executed

 

4



--------------------------------------------------------------------------------

in connection herewith, and to induce Agent to execute and deliver this
Amendment and the other applicable documents, each Lender ratifies and confirms
its obligations under, and the immunities and exculpatory provisions accruing to
Agent under, the terms of the Credit Agreement and the other Loan Documents and
agrees that, as of the date hereof, such obligations, immunities and other
provisions are without setoff, counterclaim, defense or recoupment. This
Amendment shall constitute a Loan Document.

7.2. Each Loan Party hereby ratifies and confirms the Liens and security
interests granted under the Loan Documents and further ratifies and agrees that
such Liens and security interests secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Agent or
Lenders pursuant to the Loan Documents (as now, hereafter or from time to time
amended).

7.3. This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally, but only by an instrument in writing signed by the parties required to
be a party thereto pursuant to the Credit Agreement.

7.4. This Amendment may be executed in any number of counterparts (including by
facsimile or as a .pdf attachment), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

7.5. If any term or provision of this Amendment is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of this Amendment which shall be given effect so far as
possible.

7.6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO ANY WAIVER OF JURY TRIAL (OR IF APPLICABLE, THE JUDICIAL REFEREE
PROVISIONS) AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.

7.7. This Amendment shall be binding upon and inure to the benefit of each Loan
Party, Agent and Lenders and their respective successors and assigns, except
that no Loan Party shall have the right to assign any rights thereunder or any
interest therein without Agent’s and the required Lenders’ prior written
consent.

7.8. EACH LOAN PARTY HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER
DISCHARGES AGENT AND EACH LENDER, AND ANY AND ALL PARTICIPANTS, PARENTS,
SUBSIDIARIES, AFFILIATES, INSURERS, INDEMNITORS, PREDECESSORS, SUCCESSORS AND
ASSIGNS THEREOF, IN EACH CASE, IN WHATEVER CAPACITY, TOGETHER WITH ALL OF THE
PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY
OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY
KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT
OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE BUT ONLY TO THE EXTENT
ARISING UNDER, ON ACCOUNT OF OR IN CONNECTION WITH THE

 

5



--------------------------------------------------------------------------------

LOANS AND/OR THE LOAN DOCUMENTS, WHICH SUCH LOAN PARTY HAS HAD, NOW HAS OR HAS
MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT,
OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME
TO AND INCLUDING THE FIRST AMENDMENT EFFECTIVE DATE, WHETHER SUCH CLAIMS,
DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN,
INCLUDING, WITHOUT LIMITATION, ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING
IN WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABILITY OF AGENT, ANY LENDER OR
ANY OTHER PARTY PURPORTED TO BE RELEASED HEREBY.

The foregoing release shall apply to all unknown or unanticipated results of any
events occurring prior to the time this Amendment is signed, as well as those
known or anticipated. Each Loan Party, to the extent permitted by law, expressly
waives any and all rights under Section 1542 of the Civil Code of the State of
California with respect to the claims released herein. Section 1542 of the Civil
Code of the State of California provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Each Loan Party, to the extent permitted by law, expressly waives and
relinquishes all rights and benefits afforded by said Section 1542, and any
comparable state or federal law. Each Loan Party understands that the facts in
respect of which the foregoing release is given may hereafter turn out to be
different from the facts now known or believed to be true. Each Loan Party
hereby accepts and assumes the risk that those facts may ultimately be found to
be different, and agrees that the foregoing Release shall be in all respects
effective, and not subject to termination or rescission by virtue of any such
factual differences.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

INDEPENDENCE CONTRACT DRILLING, INC., as a Borrower and as Administrative
Borrower By:

/s/ Philip A. Choyce

Name: Philip A. Choyce Title: Senior Vice President & Chief Financial Officer

 

1



--------------------------------------------------------------------------------

CIT FINANCE LLC, as Agent, as Issuing Bank, as Swingline Lender and as a Lender
By:

/s/ Stewart McLeod

Name: Stewart McLeod Title: Director



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP. (f/k/a Capital One Leverage Finance Corp.), as
a Lender and as Documentation Agent By:

/s/ Lawrence Carinariato

Name: Lawrence Carinariato Title: Director



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender By:

/s/ Adam Brown

Name: Adam Brown Title: Credit Manager



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:

/s/ Christopher Winthrop

Name: Christopher Winthrop Title: Authorized Signatory



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as a Lender

By:

/s/ Jennifer L. Riffle

Name: Jennifer L. Riffle Title: Vice President

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY, as a Lender

By:

Prudential Investment Management, Inc.,

as investment manager

By:

/s/ Jennifer L. Riffle

Name: Jennifer L. Riffle Title: Vice President